DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (7,371,651).
Regarding claim 1, Won teaches in figure 4 and related text a semiconductor device, comprising: 
an interconnect structure (the entire structure above layer 100) above a substrate 100, wherein the interconnect structure includes: 
an inter-level dielectric (ILD) layer 110, 120; 
a separation layer 130 above the ILD layer; 

a second conductor 125a within the ILD layer, wherein the second conductor has a second physical configuration different from the first physical configuration,
wherein the second conductor 105a has an uppermost surface at a different level than an uppermost surface of the first conductor, and wherein the second conductor 125a has a bottommost surface at a different level than a bottommost surface of the first conductor.

Won does not explicitly state forming layers 110, 120 as an inter-level dielectric (ILD) layer.
Won teaches in related text that layers 110, 120 are inter-level dielectric (ILD) layers.
Won further teaches in related text that layers 110, 120 are formed of silicon oxide.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form layers 110, 120 as an inter-level dielectric (ILD) layer in Won’s device, in order to simplify the processing steps of making the device.
Furthermore, the formation of one silicon oxide layer (i.e. the formation of layers 110 and 120 as one inter-level dielectric (ILD) layer) does not produce a structure which is different from a structure which is formed by using two deposition steps of silicon oxide.  
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 

Regarding claim 2, Won teaches in figure 4 and related text that first physical configuration of the first conductor includes a shape, a size, a height, or a material of the first conductor, a first depth from a first surface of the ILD layer to the first conductor, or a second depth from a second surface of the ILD layer to the first conductor.

Regarding claim 3, Won teaches in figure 4 and related text that the first conductor has a surface coplanar with a surface of the ILD layer or a surface of the separation layer.

Regarding claim 4, Won teaches in figure 4 and related text that the first conductor or the second conductor includes titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), or an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAIN, HfAIN, or InAlO.



Regarding claim 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the substrate to include a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate in Won’s device, in order to reduce the cost and to simplify the processing steps of making the device.

Regarding claim 7, Won teaches in figure 4 and related text that the ILD layer includes silicon dioxide (SiO2), carbon doped oxide (CDO), silicon nitride, perfluorocyclobutane, polytetrafluoroethylene, fluorosilicate glass (FSG), organic polymer, silsesquioxane, siloxane, or organosilicate glass.

Regarding claim 8, Won teaches in figure 4 and related text that the separation layer 130 includes one or more of an etching stop layer, a barrier layer, a capping layer, or a hard mask layer.

Regarding claim 9, by considering the second conductor as element 115, then Won teaches in figure 4 and related text that the first conductor overlaps and is in direct contact with the second conductor 115.



Regarding claim 11, Won teaches in figure 4 and related text that the interconnect structure further includes an interstitial bridge via 115 within the ILD layer, and the first conductor 105a is coupled to the second conductor 125a through the interstitial bridge via in a vertical direction with respect to a surface of the ILD layer.

Regarding claim 12, Won teaches in figure 4 and related text that interstitial bridge via further extends through the separation layer 130 into a second ILD layer 145 above the separation layer 120.

Regarding claim 13, Won teaches in figure 4 and related text that the interconnect structure further includes a sealant layer 136 above, below, or adjacent to the first conductor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Won (7,371,651) in view of Natori et al. (2002/0035961).
Regarding claim 14, Won teaches in figure 4 and related text substantially the entire claimed structure, as applied to claim 1 above, except having the first conductor is a plate of a capacitor formed within the ILD layer, the second conductor is a contact of a 
Natori et al. teach in figure 2 and related text that the first conductor 7 is a plate of a capacitor C100 formed within the ILD layer 9, the second conductor 5 is a contact of a transistor within the ILD layer 9, and wherein the interconnect structure further includes a short via 6 within the ILD layer to couple the first conductor and the second conductor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductor as a plate of a capacitor formed within the ILD layer and the second conductor as a contact of a transistor within the ILD layer, and wherein the interconnect structure further includes a short via within the ILD layer to couple the first conductor and the second conductor, as taught by Natori et al., in Won’s device, in order to use the device in an application which requires connections between a capacitor and a transistor.
Regarding the claimed limitation that the interconnect structure further includes a short via, it is noted that these limitations are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of layer 6 as a via does not produce a structure which is different from a structure wherein layer 6 is formed by deposition.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800